UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7347



DAVID TERRY KIDD, JR.,

                                              Plaintiff - Appellant,

         versus

COMMONWEALTH OF VIRGINIA; DEPARTMENT OF
CORRECTIONS; MARY SUE TERRY; EDWARD MURRAY;
PATTI L. HUFFMAN; KAREN POLINSKI,

                                             Defendants - Appellees,

         and

DALE SMITH,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-92-805-R)

Submitted:    January 18, 1996            Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

David Terry Kidd, Jr., Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order addressing

several pretrial motions. We dismiss the appeal for lack of juris-

diction because the order is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Industrial Loan

Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3